Citation Nr: 0526398	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  04-15 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.

2.  Entitlement to service connection for claimed residuals 
of a burn injury to the face, including visual impairment.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The veteran served on active duty from January 1968 to August 
1969.

The RO received the veteran's claim of service connection 
for, inter alia, hearing loss, tinnitus, residuals of a burn 
injury to the face with visual impairment, and a psychiatric 
disorder to include PTSD, in December 2001.  In a May 2002 
rating decision, the RO denied the claims of service 
connection.  The veteran disagreed with the May 2002 rating 
decision and initiated this appeal.  The RO issued a 
Statement of the Case (SOC) in February 2004.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (a statement accepted by the RO in lieu of 
a VA Form 9) in March 2004.

Issues not on appeal

The veteran's December 2001 claim also included a request of 
service connection for a thyroid disability, claimed as 
secondary to in-service herbicide exposure.  The May 2002 
rating decision denied the claim of service connection for a 
thyroid condition.  To the Board's knowledge, the veteran has 
not appealed that decision.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

2.  The medical evidence of record does not indicate that the 
veteran's claimed bilateral hearing loss and tinnitus are 
etiologically related to his military service or any incident 
thereof.  

3.  The medical evidence of record does not demonstrate the 
existence of any current residuals of an in-service burn 
injury to the face, to include scars and visual impairment.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  Neither facial scars nor visual impairment were incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below, finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to 
assist.  The Board will now address these concepts within the 
context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the May 2002 
rating decision and the February 2004 SOC of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  

More significantly, letters were sent to the veteran in 
February 2002 and April 2004 which were specifically intended 
to address the requirements of the VCAA.  The February 2002 
and April 2004 letters from the RO explained in detail the 
evidence needed to substantiate the claims, specifically 
providing the veteran with a list of medical and lay evidence 
that could be used to demonstrate the existence of the 
claimed conditions, the veteran's conditions in-service and 
evidence of a relationship between service and the current 
conditions.  Thus, these letters, along with the May 2002 
rating decision and the February 2004 SOC, not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence which VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2002 and April 2004 letters, the veteran was 
informed that VA "will make reasonable efforts to help you 
get such things as medical records, employment records of 
records from other Federal agencies."  The letters further 
advised that VA would provide the veteran with a medical 
examination or obtain a medical opinion if one was necessary 
to determine the outcome of his claims.  VA provided the 
veteran with a VA hearing examination, eye examination and 
scar examination in January and February 2004.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its February 2002 and April 
2004 letters that he was responsible to provide a release for 
any and all private medical records, information about dates 
and locations of any VA treatment, and names and complete 
addresses for any other sources of evidence.  Moreover, the 
veteran was specifically advised that in the event that he 
wished for VA to obtain private medical evidence on his 
behalf he must fill out and return an authorization.  
The veteran was informed of the actions he was to take to 
ensure that the record was complete, to include filling out a 
release for private medical records and providing information 
to the RO so that all relevant evidence could be obtained.  
[See, e.g., the April 2004 letter, pages 1 and 2.]  Copies of 
the authorization were enclosed.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2004 letter specifically 
advised the veteran to send any evidence in his possession 
that pertained to his claim.  This complies with the 
requirements of 38 C.F.R. § 3.159(b) in that the veteran was 
informed the he could submit or identify evidence other than 
what was specifically requested by VA.  

In summary, the Board finds that these documents properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate the claims, 
and they properly indicated which portion of that information 
and evidence was to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claims and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all available relevant evidence 
necessary for a resolution of these issues has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records and the reports of January 
2004 and February 2004 Compensation and Pension (C&P) 
examinations.  It appears that no other medical examination 
and/or treatment records are available.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  The veteran has not 
indicated that he wishes to present testimony at a personal 
hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

When a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the veteran's claim.  38 C.F.R. § 3.303(b) (2004).  This 
provision applies when evidence, regardless of its date, 
establishes that a veteran had a chronic condition in service 
and still has that condition.  There must be competent 
medical evidence unless the evidence relates to a condition 
as to which lay observation is competent to identify its 
existence.

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2004).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court  
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Additional law and VA regulations will be set forth where 
appropriate below.

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  Essentially, he 
contends that in-service acoustic trauma led to his current 
disabilities.  

Because the veteran's contentions, the evidence, and the law 
to be applied are virtually identical with respect to hearing 
loss and tinnitus, for the sake of economy the Board will 
address these issues together.

Relevant law and regulations

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

Presumption of soundness/aggravation of preexisting injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. 1111 (West 2002); 38 
C.F.R. 3.304(b) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).

Factual Background

Service medical records are negative for complaints or 
finding pertaining to bilateral hearing loss or tinnitus.  

Audiometric testing at a pre-induction physical examination 
in October 1966 noted the following pure tone thresholds, in 
decibels:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
5
N/A
10
LEFT
5
5
0
N/A
5

The veteran submitted audiometric testing records from his 
employer, which include audiometric testing results from May 
1967, prior to his entry into active duty in January 1968.  
The audiogram results from May 1967 note a loss of hearing 
sensitivity for the right ear at 6000 Hz.  Specifically, the 
pure tone threshold was 45 decibels at 6000 Hz in the right 
ear.  However, the pure tone thresholds, in decibels at 500, 
1000, 2000, 3000 and 4000 Hz. were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
5
20
LEFT
0
5
0
5
-10

[These pure tone threshold levels do not reflect bilateral 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2004).  
In this regard, the Board notes that pure tone thresholds at 
6000 Hz are not considered in the determination of hearing 
loss for VA purposes.]  

Additional audiometric testing prior to induction, in January 
1968, revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
N/A
25
LEFT
5
5
5
N/A
0

The veteran's separation examination in August 1969 noted the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
N/A
10
LEFT
10
20
10
N/A
10

[The Board observes in passing that these in-service pure 
tone threshold levels do not reflect bilateral hearing loss 
for VA purposes.  See 38 C.F.R. § 3.385 (2004).]  

The private treatment records from the veteran's employment 
show that the veteran's hearing was tested in September 1969, 
very shortly after he left service in August 1969.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
15
10
15
25
-5

The record also contains employment-related audiograms from 
1982, 1984, 1985, 1987, 1993 and 2001, and a February 2004 VA 
audiology examination report .  These audiograms show a 
baseline hearing loss in November 1982, and current hearing 
loss disability for VA purposes since that time.  
Specifically, pure tone thresholds, in decibels, in November 
1982, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
30
50
LEFT
20
20
40
45
50

The February 2004 examination report notes the veteran's 
complaints of tinnitus, as well as hearing loss.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
65
65
70
LEFT
35
35
55
60
60

The average in the right ear was 60 and the average in the 
left ear was 53.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 96 
percent in the left ear, based on the CNC word list.  The 
veteran's audiogram represents bilateral hearing loss for VA 
disability purposes.  

At the examination, the veteran reported that during service, 
he was exposed to noise from gun fire, heavy artillery, 
helicopters and aircraft.  After service, the veteran worked 
in a steel mill for 36 years, and used hearing protection 
when needed.  The veteran also noted a history of 
recreational noise exposure, for a couple of years from 
motorcycles and hunting, without the use of hearing 
protection.  The veteran denied any history of familial 
hearing loss.  He also had no complaints of dizziness, 
otalgia or otorrhea.  He had no history of ear infections or 
ear surgery.  

The diagnosis for the right ear was a mild sensorineural loss 
of hearing sensitivity through 250-1000 Hz, dropping to 
moderate range of hearing loss at 1500Hz, further dropping to 
the moderately severe range of hearing loss through 2000-4000 
Hz, and dropping to the severe range of hearing loss through 
6000-8000 Hz.  The left ear manifested a mild range of 
hearing loss through 250-1000 Hz, dropping to the moderately 
severe range of hearing loss at 1500 Hz, rising to the 
moderate range of hearing loss at 2000 Hz, and dropping to 
the moderately severe range of hearing loss through 3000-8000 
Hz.  

The examiner opined that the veteran's current hearing loss 
was not at least as likely as not related to military 
service.  The examiner noted the lack of proximity between 
the current hearing loss and the veteran's service dates.  
The examiner was also unable to link the veteran's current 
hearing loss specifically to in-service noise exposure since 
the veteran was also exposed to occupational and recreational 
noise after service.  Although the examiner did note the mild 
loss at 6000 Hz in the right ear, the Board once again notes 
that pure tone thresholds at 6000 Hz are not considered when 
determining hearing loss for VA purposes.  



Analysis

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
on audiometry evaluation initially in 1982 and most recently 
in February 2004.  Hickson element (1) has therefore arguably 
been satisfied as to hearing loss.  

With respect to the tinnitus, the February 2004 audiologist 
noted the veteran's complaints of tinnitus.  However, the 
record is lacking a diagnosis of tinnitus.  Under 38 U.S.C.A. 
§ 1110 (West 2002), it is essential that there be a diagnosed 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, 
element (1) has not been met as to tinnitus, and the 
veteran's claim for service connection therefor fails on that 
basis alone.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address the 
two.  

With respect to disease, there is no medical evidence of 
hearing loss during service, or at discharge from service, or 
within the one year presumptive period after service; nor is 
there evidence of tinnitus.  As was noted in the factual 
background section, none of the audiograms in service or 
within the one year period after service demonstrates hearing 
loss as that term is defined in VA regulations.  
See 38 C.F.R. § 3.385.  

In particular, with respect to the statutory one year 
presumption of in-service incurrence for hearing loss, see 38 
C.F.R. §§ 3.307 and 3.309, there was no hearing loss at the 
time of the veteran's separation from service in August 1969 
or at the time of his employment audiology examination one 
month later.  The initial diagnosis of bilateral hearing loss 
was in November 1982, over two decades after the veteran left 
military service.  This presumption does not avail the 
veteran.

With respect to in-service injury, the veteran contends that 
he sustained acoustic trauma in service.  The Board has no 
reason whatsoever to doubt that the veteran was exposed to 
high levels of noise while in service. However, the Board 
declines to equate such noise exposure with an injury to the 
ears.  In other words, even though the veteran was exposed to 
noise in service, it does not necessarily follow that he 
suffered any injury thereby.  The veteran and his 
representative have not pointed to any such statutory or 
regulatory presumption to that effect, and the Board is aware 
of none.  Thus, which not necessarily disagreeing that the 
veteran was exposed to noise, the Board rejects the notion 
that acoustic trauma and resulting ear damage should be 
conceded.

With respect to in-service acoustic trauma, as with all 
questions of fact this must be answered based on evaluation 
of the entire record.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) and cases cited therein [holding that 
the Board has the duty to assess the credibility and weight 
to be given to the evidence].  In this case, the record, 
specifically the service medical records, is devoid of any 
objective evidence of acoustic trauma and/or injury to the 
ears in service.  Moreover, hearing loss and tinnitus were 
initially diagnosed decades after the veteran left military 
service.  The veteran has not provided any explanation as to 
how such an alleged injury would not manifest for so long a 
period of time.

In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury in service.  The Board 
has considered those statements.  However, as noted above, it 
is well-established that the veteran, as a lay person without 
medical training, is not qualified to render medical opinions 
regarding matter such as diagnosis and etiology of disorders 
and disabilities, and his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  In addition, to 
the extent that the veteran is contending that he sustained 
an ear injury in service, his recent statements are 
outweighed by the utterly negative service medical records.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].
  
Moreover, the Board concludes that the combat presumptions 
contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
do not avail the veteran.  The service records show, and the 
veteran acknowledges that he was a truck driver in service.  
The official record is devoid of any reference to combat 
participation.  As will be discussed below in connection with 
his PTSD claim, the veteran has been exceedingly vague 
concerning his exposure to enemy fire.  Accordingly, the 
Board does not find that the veteran is a veteran of combat.

Moreover, even if combat status were to be acknowledged (and 
as discussed immediately above the Board does not find combat 
status here) the veteran's claim would still fail based on a 
lack of competent medical nexus evidence.  See Libertine, 
supra.   

The Board will also address the matter of whether the 
veteran's hearing loss and/or tinnitus pre-existed service 
and was aggravated by service.   

Two pre-induction audiograms, in October 1966 and January 
1968, were interpreted as normal by the February 2004 
examiner.  The May 1967 employment audiogram similarly does 
not disclose any abnormality.  Pure tone threshold levels 
reported in connection with those examinations do not reflect 
bilateral hearing loss for VA purposes.  See 38 C.F.R. § 
3.385 (2004).  No hearing defect was noted on enlistment.  
There is no competent medical evidence, much less clear and 
unmistakable evidence, that hearing loss and/or tinnitus 
predated the veteran's service.  Therefore, the statutory 
presumption of soundness on enlistment, see 
38 U.S.C.A. § 1111, has not been rebutted.
  
In the absence of a pre-existing disability, the matter of 
aggravation of such disability is rendered moot.  The veteran 
through his representative has set out an argument that 
service connection must be granted because the veteran's 
hearing  had "deteriorated" at separation.  See Informal 
Hearing presentation dated July 25, 2005, page 3.  However, 
aggravation is not an issue here.  Moreover, the report of 
the veteran's August 1969 separation physical examination 
includes a normal audiology examination.  In an accompanying 
report of medical history, the veteran denied ear trouble and 
hearing loss.  The first medical evidence of hearing loss was 
in 1982, over a decade after the veteran's separation from 
military service. 

To the extent that the veteran and his representative have 
pointed to small changes in the separation audiogram compared 
to the enlistment audiogram, these are 
de minimus and do not serve to establish hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385.  Moreover, although 
claiming that the veteran's hearing loss had allegedly 
"deteriorated", the veteran representative neglected to 
point out that in certain areas his hearing appeared to 
improve from enlistment to separation.  In any event, the 
overall picture here presented is that of normal hearing on 
enlistment and separation, with no hearing problems 
identified until over two decades after service.  The Board 
accordingly rejects the veteran's contention that his hearing 
"deteriorated" in service.  

In summary, for reasons expressed above, the Board finds that 
element (2), in-service disease or injury, has not been met, 
and the veteran's claims fail on that basis.

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
For the sake of completeness the Board will also discuss 
element (3).

With respect to Hickson element (3), medical nexus, the 
record on appeal contains a competent medical opinion, that 
of the February 2004 VA examiner, which does not find a 
causal connection between the current hearing loss and 
tinnitus and the veteran's service.  There is no competent 
medical evidence to the contrary.  
  
The VA examiner noted that the veteran's service medical 
records revealed no ear damage, nor had the veteran sought 
treatment for hearing loss or tinnitus while he was in 
service.  The examiner further observed that the evidence of 
record did not demonstrate hearing loss at discharge from 
service, nor any hearing complaints for over ten years after 
the in-service noise exposure.  Specifically, the examiner 
explained that since the veteran's hearing was within normal 
limits at the time of his discharge from service, and the 
veteran was exposed to occupational noise and recreational 
noise after service, he could not state that there was at 
least a 50 percent likelihood that the current hearing loss 
was related to the veteran's military service.  The examiner 
therefore opined that it was not at least as likely as not 
that the veteran's current hearing loss was related to the 
veteran's military service.  
  
Thus, the rationale for the examiner's opinion included the 
absence of any record of deterioration or damage to the 
veteran's hearing found within the veteran's period of active 
service, or at the time of discharge, and absence of evidence 
of deterioration of the veteran's hearing or complaints of 
tinnitus until a substantial period after the end of 
service.  

The VA reviewer offered this opinion based upon an 
examination and review of the veteran's entire claims folder, 
including the veteran's service medical records and the 
veteran's own statements.  Based on the entire record, the VA 
examiner concluded that a nexus between current disability 
and service did not exist.  

The claims file contains no competent medical opinion to the 
contrary.  Specifically, there is no evidence of record, 
other than the veteran's contentions, that his current 
hearing loss and tinnitus are related to any disease or 
injury incurred in or aggravated by service.  It is well 
established that as a lay person without medical training or 
expertise, the veteran is not competent to express an 
authoritative opinion on matters such as etiology and date of 
onset of a disability.  See Espiritu, supra.

The Board additionally observes that the provisions of 
38 C.F.R. § 3.303(b) as to chronicity and continuity are 
inapplicable in this case.  First, there is no evidence of 
in-service hearing loss or tinnitus.  In addition, the 
veteran's lay statements to the contrary notwithstanding, 
there is no objective medical evidence of hearing loss or 
tinnitus for over ten years after service.  Moreover, in 
Voerth v. West, 13 Vet. App. 117 (1999), the Court stated 
that the continuity of symptomatology provisions of section 
3.303 do not relieve a claimant of the burden of providing a 
medical nexus.  As discussed above, such medical nexus 
evidence is lacking in this case.

The veteran has been accorded ample opportunity to present 
competent medical nexus evidence; he has not done so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is the responsibility 
of the claimant to support a claim for VA benefits].

In short, for the reasons and expressed above, the Board 
concludes that Hickson element (3), medical nexus, has not 
been satisfied and the veteran's claims fails on that basis 
also.  

In summary, the Board finds that all three Hickson elements 
have not been satisfied as to the tinnitus claim and that 
elements (2) and (3) have not been met as to the hearing loss 
claim.  The preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The benefits sought on 
appeal are accordingly denied.

2.  Entitlement to service connection for claimed residuals 
of a burn injury, including visual impairment.

Factual Background

The veteran contends that he has current residuals of a burn 
injury to the face, including impaired vision.  

A review of the veteran's service medical records reflects 
that in February 1969, the veteran presented to the general 
dispensary after sustaining a splash burn of the upper face 
and eyes while lighting a gas burner.  Physical examination 
revealed that the veteran's eye lashes, eye brows, and 
hairline were slightly singed.  There was mild erythema 
around the eye lids.  There was no evidence of corneal burn.  
The eyes were irrigated with saline, and Neosporin ointment 
was applied to both eyes.  
The veteran was "doing well" at a follow up appointment the 
next day.  

The August 1969 separation examination was negative for 
complaints, findings or diagnosis of facial scars, eye 
impairment, or any other residuals of the February 1969 burn 
injury.  

After the veteran submitted his December 2001 claim of 
service connection for, inter alia, residuals of a burn 
injury to the face, including visual impairment, the RO 
requested the veteran to submit current treatment records, or 
identify where he sought treatment for these residuals since 
service.  The veteran did not submit treatment records, nor 
did he provide information as to where any treatment records 
could be obtained with regard to this issue.  See 38 U.S.C.A. 
§ 5107(a), discussed supra.  Nonetheless, the veteran was 
afforded a VA examination for scars, and a VA visual 
examination, in February 2004.  

The VA examiner reviewed the veteran's claims file and noted 
the veteran's in-service burn injury in 1969.  The veteran 
reported that his vision had been blurry since the incident, 
that he began wearing glasses six months after his discharge 
from service, and that no one else in his family wore 
glasses.  On examination, there were no scars on the face, 
eyebrows, or moustache.  The diagnosis was burns of the face, 
by history.  There were no residual scars, and the examiner 
opined that it was not at least as likely as not that the 
veteran had any scars or disfigurement on the face, eyebrows 
or eyes secondary to burns in the military.  

Per the VA eye examiner, the veteran's anterior segment and 
cornea appeared normal and healthy with no visible evidence 
of previous trauma.  Best corrected vision was 20/20 OD and 
OS.  The examiner noted a choroidal nevus in the left eye, 
which was not related to trauma.  The examiner did not 
indicate that the veteran's visual impairment was in any way 
related to an in-service injury.  

Analysis

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), as was noted above, it is now 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability. See also Rabideau v. 
Derwinski, 
2 Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 
(1997).

There is no competent medical evidence that any residuals of 
the in-service burn injury exist.  The February 2004 VA scars 
examiner reported that there were no scars on the veteran's 
face.  Moreover, the VA eye examiner noted no current 
evidence of visual impairment that could be considered to be 
a symptom of any such burn injury.

To the extent that the veteran is himself asserting that he 
in fact does have current residual disability stemming from 
the burn injury in service, it is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as diagnosis 
of a disability.  
See Espiritu v. Derwinski, supra.  Any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

As has already been noted, the veteran has had ample 
opportunity to submit competent medical evidence of residuals 
of the in-service burn, and he failed to do so.

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the United States Court of Appeals for the Federal Circuit 
in Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of evidence of a diagnosed residual of a burn injury 
to the face, Hickson element (1) is not met and service 
connection may not be granted for this disorder on this basis 
alone.

The lack of a current disability is dispositive of this 
appeal.  However, for the sake of completeness, and the claim 
that the veteran's impaired vision is a residual of the in-
service burn injury, the Board will briefly address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records do show that he 
sustained a flash burn to the face from a gas burner in 
February 1969.  The service medical records document that the 
veteran singed his eye lashes, eye brows and hair line and 
exhibited mild erythema around the eye lids.  There was, 
however, no evidence of corneal burn.  Moreover, there was no 
mention of any residuals of the burn injury in any subsequent 
service medical records other than a follow-up visit the day 
after the injury, and there was no mention of the injury, or 
any residuals therefrom, on the veteran's examination at 
discharge.  The report of his service separation medical 
examination shows that his eyes were normal and his distance 
and near vision was 20/20 in both eyes.  In short, the burn 
residuals are demonstrated by competent medical evidence to 
have been acute and transitory.  Hickson element (2) is not 
satisfied.

Turning to element (3), in the absence of both a current 
diagnosis and an in-service disability, there can be no 
medical nexus, and there is none of record

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
veteran's claimed residuals of a burn injury to the face 
(scars and decreased visual acuity), in view of the absence 
of evidence indicating that such a disability is, or has ever 
been, manifested.  
A preponderance of the evidence is against this claim, and 
the benefits sought on appeal are accordingly denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for residuals of an burn 
injury to the face, including impaired vision, is denied.  


REMAND

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

The veteran asserts that he suffers from PTSD and/or some 
other acquired psychiatric disorder as a result of traumatic 
experiences during service in the Republic of Vietnam.  The 
veteran asserts that he witnessed numerous dead bodies, 
witnessed his friend bleed to death, and came under fire.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004).

In the May 2002 rating decision, the RO denied the veteran's 
claim based on findings that the record did not contain a 
current diagnosis of PTSD and the record did not contain a 
verifiable stressor.  The veteran timely appealed that 
determination.  During the appeal period, but before the case 
was certified to the Board, additional VA treatment records 
were obtained and associated with the claims file.  A review 
of these records reveals that a diagnosis of PTSD was 
rendered in November 2004.  In addition, the veteran's 
therapist submitted a letter to the RO in March 2005 relating 
the veteran's psychiatric symptoms to his experiences in 
Vietnam.  

The Board finds that additional development is necessary, in 
light of the veteran's contentions and the additional 
evidence of record.  

Reasons for remand

Stressor verification

Moreover, while the veteran has furnished information as to 
his claimed stressors, there is, however, no supporting 
evidence indicating that the alleged stressor events did in 
fact occur.  The RO has requested that the veteran provide a 
list of the specific stressors that led to his claimed PTSD.  
On more than one occasion, he was asked by VA to provide 
specific dates and places for the events claimed, and to 
provide the names, ranks, and units of any personnel that 
were involved with these events.  The veteran provided some 
additional information in the form of written statements, 
that he was exposed to dead bodies and body bags, and that he 
witnessed a friend bleed to death, and came under fire.  This 
evidence is too vague to submit to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) and expect 
corroboration.  The veteran must provide more detailed 
information as to his experiences and whereabouts while 
serving in Vietnam.

In this regard, however, the Board notes that the Court has 
held that a veteran need not corroborate a stressor involving 
enemy attacks a base where his unit was stationed; rather, 
his presence with the unit at the time the attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997), in which the Court 
held that a veteran need not corroborate every detail of his 
account of his personal participation in an attack.

In the instant case, the veteran appears to contend that came 
under such an attack.  He should be asked to provide as much 
detail as possible, and if the veteran furnishes sufficient 
information concerning such attacks (in particular, the 
location, date and unit involved) the AMC should attempt to 
verify, through appropriate sources, his unit's presence 
during the alleged attacks.  The Board must emphasize to the 
veteran that the Court has held that the duty to assist "is 
not always a one-way street" and that "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

Psychiatric examination

While the veteran has been accorded treatment for PTSD, and 
PTSD has been diagnosed in outpatient mental health treatment 
records, there does not appear to be any clinical diagnosis 
of this disability based on a psychiatric examination. The 
veteran should be afforded a VA psychiatric examination to 
determine the current nature and likely etiology of any 
acquired psychiatric disorder.  

In addition, the Board notes that a grant of service 
connection for an acquired psychiatric disorder, other than 
PSTD, need not be based on the existence of a verified 
stressor.  The requirement of stressor verification applies 
only to PTSD claims, and not to claims of service connection 
for acquired psychiatric disorders other than PTSD.  

Thus, even if the AMC is unable to verify the veteran's 
alleged stressors, a VA examination is still necessary to 
determine if the veteran suffers from an acquired psychiatric 
disorder, other than PTSD, and if so, whether any such 
psychiatric disorder was incurred in or aggravated by 
service, or is otherwise related to service.  

According, this issue is REMANDED to the  Veteran Benefits 
Administration (VBA) for the following actions:

1.  VBA should request that the veteran 
submit corroborating evidence of his 
claimed stressors.  In particular, the 
veteran should be requested to provide 
specific details concerning the times, 
places, individuals and units involved in 
the events he identifies as stressors.

2.  Should the veteran provide 
sufficiently detailed information, VBA 
should review the file and prepare a 
summary of the veteran's claimed 
stressors.  This summary, together with a 
copy of the DD 214, a copy of this 
remand, and all associated documents, 
should be sent to the USASCRUR.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

3.  VBA contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for any 
psychiatric disorder.  After obtaining 
any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
veteran's VA claims folder.  

4.  The veteran should then be accorded 
an examination by a psychiatrist, who 
should ascertain whether any psychiatric 
disorder is currently manifested and, if 
so, the appropriate diagnosis thereof.  
If PTSD is diagnosed, the examiner should 
identify the verified stressor(s) that 
form the basis for that diagnosis.  If a 
psychiatric disorder other than PTSD is 
diagnosed, then the VA examiner should 
provide an opinion as to whether it is at 
least as likely as not that such 
psychiatric disorder was incurred in 
service or is otherwise related to 
service.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

5.  Thereafter, the AMC should 
readjudicate the veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  If any of the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished with 
copies of a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


